DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
This Office Action is in response to the amendment filed on 03/03/22.  Examiner acknowledged that claims 1-17 and 20 are amended; claim 19 is canceled.  Currently, claims 1-18 and 20 are pending.  The claims have been considered and after a comprehensive search of the prior art, the claims as amended are allowable.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims 1-18 and 20 are due to the inclusion of the following limitations after a comprehensive search of the prior art:
“…the mounting frame is configured to abut a bezel of the mechanical switch such that the faceplate is spaced away from the bezel of the mechanical switch to enable the mounting ring to extend through the first adapter plate opening and the at least one faceplate opening…” and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 1, (claims 2-15 are allowed as being dependent on claim 1).
“…wherein the first mounting frame abuts a bezel of a first electrical device of the plurality of electrical devices such that the faceplate is spaced away from the bezel of the first electrical device to enable the first mounting ring to extend through the first adapter opening and the at least one faceplate opening…” and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 16, (claims 17-18 and 20 are allowed as being dependent on claim 16).
5,041,698).
Takagi discloses a light switch assembly having cover plate and adapter plate mounting to a mechanical switch.  However, Takagi fails to disclose the mounting frame is configured to abut a bezel of the mechanical switch such that the faceplate is spaced away from the bezel of the mechanical switch to enable the mounting ring to extend through the first adapter plate opening and the at least one faceplate opening.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/Henry Luong/Primary Examiner, Art Unit 2844